Citation Nr: 0505902	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
December 1972 rating decision of the RO, which denied service 
connection for a back disability.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision that there was no CUE 
in a December 1972 RO decision denying service connection for 
a back disability.  

In June 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO denied service 
connection for a back disability; the veteran did not appeal 
the decision.    

2.  The December 1972 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The December 1972 RO rating decision denying service 
connection for a back disability is final.  38 U.S.C. § 
4005(c) (1970); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.160(d), 19.118 (1972); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2004).

2.  The December 1972 rating decision that denied service 
connection for a back disability was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The duties to notify and assist contained in The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  The Board nonetheless notes that the veteran in this 
case has been clearly advised of the criteria governing 
determinations as to CUE and the evidence considered in this 
appeal, and has been afforded opportunity to respond, to 
include at a personal hearing before the undersigned in June 
2004.  Therefore, the Board finds that the record is ready 
for appellate review.

II.  CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).

In a decision dated in December 1972, the RO denied service 
connection for a back disability.  By letter in December 
1972, the RO notified the veteran of its rating decision and 
of his appellate rights at his address of record.  The 
veteran did not appeal the December 1972 decision.  Thus, the 
December 1972 decision became final.  38 U.S.C. § 4005(c) 
(1970); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d), 
19.118 (1972); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2004).

In November 1998, the veteran submitted an application to 
reopen his claim of service connection for a back disability.  
In decisions dated in September 1999 and May 2000, the RO 
determined that new and material evidence had not been 
received to reopen his claim.  By letters dated in October 
1999 and May 2000, the RO notified the veteran of its rating 
decisions and of his appellate rights at his address of 
record.  The veteran did not appeal the September 1999 and 
May 2000 decisions.  Thus, these decisions also became final.  
38 U.S.C.A. § 7105 (West 1991 and 2002); 38 C.F.R. §§ 
3.160(d), 20.201, 20.302 (1999, 2000, and 2004).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE.  Id at 44.  

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  "It does not matter whether a particular RO 
decision was or was not a merits adjudication, because the 
disposition of the CUE claim would ultimately turn on the 
same question . . . the Board would have to decide whether, 
had the error not been made, the outcome after reopening - 
that is, on the merits - would have 'manifestly' been 
changed."  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996), 
citing Mason (Sangernetta) v. Brown, 8 Vet. App. 44, 53 
(1995), for the proposition that the failure to fulfill the 
duty to assist does not constitute CUE.  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In this appeal the veteran argues that CUE exists in the 
rating decision of December 1972, which is the initial 
decision denying his claim of service connection for a back 
disability.  He claims that a review of his service medical 
records would have shown that his back condition was 
aggravated as a consequence of in-service activities such as 
carrying 50-pound toolboxes daily.  He claims that the rating 
decision in December 1972 should be reversed because service 
medical records reflect numerous instances, beginning four 
months after he entered service until two months prior to his 
discharge, where he received treatment for his back, and 
because he underwent low back surgery three years after his 
military discharge.  He testified in June 2004 that his 
surgery was due to a pre-existing back condition that 
worsened during service and afterwards.  He noted that he was 
first drafted in 1964 but was rejected on account of his back 
condition, and that he was drafted again and accepted for 
service in 1966.  He also indicated that, after his 
discharge, he did not see a doctor for his back until his 
back surgery in 1972.  

After a careful review of the evidence, the Board finds that 
the veteran has not raised a valid claim of CUE.  In essence, 
the veteran's challenge is to the RO's application of the 
statutory or regulatory provisions in effect at the time of 
the December 1972 rating decision.  That is, he maintains 
that correct application of the existing law in December 1972 
would have produced a manifestly different outcome, namely 
the award of service connection for a back disability.  

The record shows that in December 1972 the RO denied service 
connection for a back disability, determining that the 
veteran's back condition existed prior to his enlistment and 
was not aggravated by service or by any incident in service.  
The rating decision was based on the veteran's claim, service 
medical records, and a VA examination report.  On his claim 
filed in August 1972, the veteran indicated that he had 
incurred a back injury during service in 1968 and that he 
began seeing a private doctor in August 1972 for a back 
injury.  

Service medical records showed that on a pre-induction 
physical examination in May 1964, the veteran had scoliosis, 
dorsolumbar, less than 1 inch to the right.  On another pre-
induction physical examination in May 1966, he had scoliosis, 
which was not considered disabling.  He was deemed qualified 
for induction and accepted into service.  On a medical 
history report at that time, the veteran denied any recurrent 
back pain.  In September 1966, the veteran was seen for right 
paraspinal muscle spasm.  Later in the month he was seen for 
low back strain from tightening a bolt.  In December 1966, he 
was seen for low back pain that was dull, aching, and 
intermittent since September 1966.  On examination, the back 
was "ok."  The impression was low back pain.  In November 
1968, he complained of low back pain, with a history of the 
same.  On examination, there was good range of motion.  The 
impression was muscle spasm.  In February 1969, he was seen 
for complaints of a sore back after picking up a heavy 
object.  He reported a long history of back pain.  On 
examination, there was tenderness of the paraspinus muscle 
and full range of motion.  In March 1969, he was seen for 
recurrent low back pain.  It was noted that he had mid 
dextroscoliosis with no history of trauma or polio.  He 
reportedly developed recurrent back pain after heavy lifting.  
On examination, there was no dorsal spine tenderness or 
spasm.  X-rays were within normal limits except for mild 
sigmoid scoliosis.  The impression was chronic lumbosacral 
strain.  The veteran was discharged from service in May 1969.  
On his physical examination for separation purposes that 
month, there were no back complaints and his spine was 
clinically evaluated as normal.  

The RO in December 1972 also considered a VA examination 
report dated in November 1972.  On that report, the examiner 
noted in detail the veteran's history of treatment for his 
back during service, as well as a recent surgical fusion 
relating to the back in September 1972.  The diagnosis was 
residuals of recurrent low back ache, post recent discectomy 
and fusion lumbosacral region, in period of convalescence.  

To determine whether the RO correctly applied the law at the 
time of the December 1972 rating decision, the Board must 
apply the laws and regulations then in effect.  The legal 
criteria in effect at the time of the December 1972 rating 
decision are as follows:  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled . . . compensation.  U.S.C. § 310 (1970); 38 C.F.R. 
§ 3.303(a) (1972).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such.  38 U.S.C. §§ 311, 337 (1970); 38 C.F.R. 
§ 3.304(b) (1972).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353 (1970); 38 C.F.R. § 
3.306(a) (1972).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353 (1970); 38 C.F.R. § 
3.306(b) (1972).

In this case, the RO in December 1972 considered all of the 
evidence of record, which consisted of the veteran's 
application for disability compensation, service medical 
records, and a VA examination report, when it denied the 
veteran's claim of service connection.  The Board finds that 
the conclusion reached by the RO in the December 1972 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  

The RO in December 1972 determined, in essence, that the 
evidence showed clearly and unmistakably that the veteran had 
a pre-existing back condition at the time of his service 
enlistment.  Scoliosis was noted in regard to the spine on 
his enlistment physical examination, so the veteran may not 
be presumed sound in regard to such defect.  Thus, in 
construing the evidence as demonstrating that a back 
condition pre-existed service, the RO's decision cannot be 
said to have been undebatably erroneous in December 1972.  

Further, in determining that there was no aggravation of a 
pre-existing back disability during service, the RO's 
decision also cannot be said to have been undebatably 
erroneous in December 1972.  The record before the RO at that 
time showed that on a number of occasions during service the 
veteran was seen for back pain and was diagnosed variously 
with low back pain, muscle spasm, mild scoliosis, and lastly 
chronic lumbosacral strain.  At the time of his discharge in 
May 1969, however, there were no complaints referable to the 
back and his back was normal on his separation physical 
examination.  Moreover, there is no objective evidence of any 
post-service treatment for the back for more than three years 
(until the veteran underwent a discectomy in September 1972, 
as noted on a VA examination report dated in November 1972).  
From this evidence, the RO determined that there was no 
aggravation during service.  That is, the RO determined that 
the evidence did not show that the underlying back condition 
increased in severity.  Such decision may not be considered 
undebatably erroneous.  

In the present case, the veteran has made no allegations that 
the correct facts as they were known at the time were not 
before the RO in December 1972.  Instead, the veteran 
contends that the statutory or regulatory provisions extant 
at the time were incorrectly applied.  He asserts that, had 
the RO correctly applied the law, he would have been awarded 
service connection on the basis of aggravation of a pre-
existing back condition.  The Board finds that the veteran's 
contentions essentially represent a disagreement as to how 
the facts were weighed or evaluated.  Such is not a basis for 
a valid claim of CUE.  There is nothing in the evidence from 
the time of the December 1972 rating decision that would 
compel a conclusion, to which reasonable minds could not 
differ, that service connection for a back disability was 
warranted.  The file shows that the RO's decision in December 
1972 was in accordance with U.S.C. §§ 311, 337, 353 (1970); 
38 C.F.R. §§ 3.304(b), 3.306(a), (b) (1972).  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In sum, the veteran has not 
shown an undebatable error in the December 1972 rating 
decision that would manifestly change the outcome of the 
decision.  That rating decision was reasonably supported by 
the evidence of record at that time and were consistent with 
the laws and regulations then in effect.  Consequently, the 
appeal must be denied.  

Although the pertinent laws and regulations since the rating 
decision in 1972 have not changed in large part, extensive 
guidance in interpreting the pertinent provisions has been 
given by the U.S. Court of Appeals for Veterans Claims, the 
U.S. Court of Appeals for the Federal Circuit, and VA's 
Office of General Counsel.  Thus, the veteran is not 
precluded hereafter from filing an application to reopen his 
claim of service connection for a back disability based on 
new and material evidence.  


ORDER

As there is no CUE in the December 1972 RO rating decision, 
the appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


